The Chancellor.
The first objection taken to the bill is that the complainant has a remedy at law. I know of no case, and none was cited by the defendant’s counsel, in which a court of law has carried the action for money had and received so far as to reach the complainant’s case. The sum of $300,000 was set apart by the treaty to pay such claims against the Indians as should, on examination, be allowed by the commissioners. A mere claim against the Indians could give no right or interest in this fund, to acquire which, the party must have his claim allowed by the commissioners, and then, and not before, he would have an interest in the fund to the amount allowed him. The $340 were allowed to the defendant, and not to the complainant, and, as it is the allowance by the commissioners, and not the pre-existing debt against the Indians, that in law gives a right to the money, I think courts of law -would have to go much further than they have heretofore gone, to give redress in such a case. If the claim had been allowed to the complainant, and the defendant had received the money, the case would have been different. The complainant’s remedy would then have been at law, and not in this Court. Taking the facts as stated in the bill to be true, the defendant must be considered in equity in the light of a trustee, and as having presented the claim to the commissioners, obtained its allowance, and received the money upon it, in trust for the complainant.
*56Another objection is, that the bill charges the defendant with an indictable offence, in obtaining money under false pretences. I do not think so; and, even if it did, the demurrer is too broad for the defendant to avail himself of the objection. It is to both discovery and relief, whereas it should have been confined to the discovery alone, and to such parts of the bill as implicated the defendant. Robinson v. Smith, 3 Paige R. 231; Kuypers v. The Reformed Dutch Church, 6 Paige R. 570.
Demurrer overruled.